Citation Nr: 1759353	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  10-27 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial, compensable rating prior to September 15, 2010, and in excess of 20 percent thereafter, for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

A March 2011 rating decision awarded a 20 percent rating for bilateral hearing loss, effective September 15, 2010. 

The Board remanded the appeal in November 2013 and again in August 2016 and requested the RO to obtain additional records, schedule the Veteran for another VA examination and readjudicate his claims.  VA examinations were conducted in March 2014, December 2015, and November 2016. 


FINDINGS OF FACT

1. Prior to September 15, 2010, the Veteran's bilateral hearing loss was manifested at worst by Level II hearing in the right ear and Level I in the left ear. 

2. From September 15, 2010, the Veteran's bilateral hearing loss was manifested at worst by Level IV hearing in the right ear and Level VI in the left ear. 


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss, prior to September 15, 2010, and in excess of 20 percent thereafter, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.85, 4.86 Code 6100 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Hearing Loss

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A layperson is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.  In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

The Veteran contends that his hearing is worse than the assigned disability ratings.  He reported that it takes him awhile to understand what is being said during conversations and that he gets headaches from working so hard to hear and comprehend.  He was given hearing aids to assist with his hearing. 

On the authorized audiological evaluation in June 2009, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Avg
RIGHT
20
30
55
60
65
53
LEFT
15
25
65
65
70
56

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and 94 percent in the left.  The examiner diagnosed normal to moderately severe sensorineural hearing loss and noted that it was due to the acoustic trauma he experienced in service.  Utilizing Table VI listed in 38 C.F.R. § 4.85, the above audiological findings show Level II hearing acuity in the right ear and Level I hearing acuity in the left ear.  Using Level II hearing and Level I hearing under Table VII in 38 C.F.R. § 4.85, these findings warrant a zero percent rating.  

On the authorized audiological evaluation in September 2010, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Avg
RIGHT
20
40
60
80
75
64
LEFT
20
30
70
80
70
63

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 88 percent in the left.  The above audiological findings show Level IV hearing acuity in the right ear and Level III hearing acuity in the left ear, which warrant a 10 percent rating.  Because the Veteran had 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in the left ear, he had an exceptional pattern of hearing impairment in the left ear.  Under 38 C.F.R. § 4.86(b), his left ear would show Level V hearing loss, then this regulation directs that the numeral will be elevated to the next higher level, Level VI.  This results in a rating of 20 percent for his bilateral hearing loss.  

On the authorized audiological evaluation in February 2014, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Avg
RIGHT
15
30
25
40
65
40
LEFT
25
30
20
40
55
36

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 94 percent in the left ear.  The VA audiologist diagnosed mild high frequency sensorineural hearing loss bilaterally.  The above audiological findings show Level I hearing acuity in the right ear and Level I hearing acuity in the left ear, which warrant a zero percent rating.

On the authorized audiological evaluation in December 2015, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Avg
RIGHT
30
60
60
80
65
66
LEFT
25
50
70
80
75
69

The audiologist diagnosed him with sensorineural hearing loss bilaterally.  Speech audiometry revealed speech recognition ability of 76 in the right ear and 64 percent in the left ear.  The above audiological findings show Level IV hearing acuity in the right ear and Level VII hearing acuity in the left ear, which warrant a 20 percent rating.

The examiner indicated that the test results were not valid for rating purposes because they were inconsistent with organic hearing loss.  The examiner also indicated that the Veteran's VA claims file was not reviewed. 

On the authorized audiological evaluation in November 2016, pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Avg
RIGHT
25
50
60
80
80
68
LEFT
20
60
65
75
80
70

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 92 percent in the left ear.  The VA audiologist diagnosed sensorineural hearing loss bilaterally.  The above audiological findings show Level II hearing acuity in the right ear and Level II hearing acuity in the left ear, which warrant a zero percent rating.

Based on the results of the audiological evaluations discussed above, and in the absence of any additional medical evidence showing a more severe hearing disability, the Veteran's hearing loss has not approximated the criteria for a compensable rating prior to September 15, 2010, or greater than 20 percent thereafter.  Although the Board sympathizes with the Veteran's belief that he should be assigned an increased rating on the basis that his hearing loss has increased in severity, the Board's decision is based on the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet App. 345 (1992).  Thus, the assignment of a rating in excess of the zero percent prior to September 15, 2010, or greater than 20 percent thereafter is not warranted.

Moreover, following the September 2010 VA examination, his audiometry results show that not even a 20 percent rating is warranted for his bilateral hearing loss under Diagnostic Code 6100.  The Board notes that the 2015 examination results were deemed inconsistent with organic hearing loss and invalid for rating purposes.  Nevertheless, the Board will not disturb the 20 percent rating currently assigned, but finds that the evidence of record does not support a compensable rating prior to September 15, 2010.  

To the extent that the Veteran contends that his hearing loss is more severe than the rating that is currently assigned, the Board observes that the Veteran, while competent to report that he has difficulty hearing, is not competent to report that his hearing acuity is of sufficient severity to warrant increased compensation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331(Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

Despite the foregoing, the Board acknowledges the Veteran's report regarding the severity of his bilateral hearing loss, to include difficulty understanding conversational speech.  After considering, however, such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for additional compensation other than that to which he was found to be entitled to above are not met.  See Lendenmann, supra.  The above determination is based upon consideration of pertinent provisions of VA's rating schedule.

ORDER

A compensable disability rating prior to September 15, 2010, and in excess of 20 percent thereafter, for bilateral hearing loss is denied. 


____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


